                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York



                                                      86 Chambers Street
                                                      New York, New York 10007


                                                      November 25, 2019

BY ECF
Honorable Jesse M. Furman
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:       State of New York et al v. U.S. Department of Treasury, et al., 19 Civ. 4024 (JMF)

Dear Judge Furman:
         This Office represents Defendants the United States Department of Treasury and the
Internal Revenue Service in the above-referenced Freedom of Information Act (“FOIA”)
litigation. We write to respectfully request that the conference that was recently scheduled in
this matter for December 11, 2019, at 10:00 a.m., see ECF No. 35, be rescheduled. The reason
for this request is that undersigned counsel will be out of town on that date on previously
scheduled work travel.

       The parties have conferred and are available on the following dates/times:

             •   Friday, December 13 – any time
             •   Monday, December 16 – before 2pm
             •   Thursday, December 19 – any time
             •   Friday, December 20 – after 1pm

        Plaintiffs consent to the adjournment of the conference to any of the aforementioned
dates/times. This is the first request for an adjournment of this conference.

       We thank the Court for its consideration of this request.


                                              Respectfully submitted,

                                              GEOFFREY S. BERMAN
                                              United States Attorney

                                              By:     /s/ Dominika Tarczynska
                                                                                       2


                                     DOMINIKA TARCZYNSKA
                                     Assistant United States Attorney
                                     Tel. (212) 637-2748
                                     Fax (212) 637-2686
                                     dominika.tarczynska@usdoj.gov

                                     Counsel for Defendants United States Department
                                     of the Treasury and Internal Revenue Service




Application GRANTED. The conference originally scheduled for December 11, 2019, is hereby
rescheduled to Friday, December 13, 2019, at 10:00 a.m. The Clerk of Court is directed to
terminate ECF No. 36. SO ORDERED.




November 26, 2019
